Stevens, J.
The claim was properly disallowed because the proof failed to establish the fact that the deceased made a contract with the claimant that he should be paid $10,000 for services rendered up to the time of the death of the decedent. This ist not a case where recovery can be based on the proof of an expression of intention to provide for a claimant in a will where proof of such intention is received to rebut the presumption that services performed by one living in the family of the deceased were gratuitous. This is a case where recovery must be based on the proof of an express contract to pay the sum claimed. The evidence amply sustains the finding of the trial court that the statements of the deceased relied upon by the claimant “were *47merely statements of intention, and did not constitute an agreement or contract to devise or bequeath” the sum of $10,000 to the claimant.
The fact that deceased supplied claimant with room and board and paid him approximately $8,000 in cash for the services rendered by him as a handy man about the deceased’s home for a period of ten years beginning when claimant was thirteen or fourteen years of age supports the finding that the claimant has been paid in full for services rendered by him.
By the Court. — Judgment affirmed.